DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 contains the limitation “powders having at least two kinds of grain diameters” (line 2) and “the powder has two maximal values” (line 12). If the powders contain more than two grain diameters then they would have more than two maximal values which is contradictory to the 2nd limitation. 
Claim 1 further contains limitation “the second maximal value is 5 to 35%” but the limitation “second maximal value” is not clearly defined in the claims. It appears as second maximal value would be a measurement of the number of crystal grains at the second maximal diameter value but it is not clear if this percentage is of the total crystals grains in the composition (i.e. including first and second grains having corresponding first and second 
Claims 2 and 5-6 are rejected as being dependent on claim 1.
Claim 2 is further rejected for containing the limitation “a median diameter” which does not specify what object is being measured. The median diameter may be referring to all the crystal grains, the crystal grains corresponding to the second maximal value, of the first maximal value or even of the powder dust core itself.
Claim 3 is rejected for substantially the same reasons as claim 1. The limitations “powders having at least two kinds of grain diameters”, “the second maximal value is 5 to 35%” and “in a plot of each crystal grain diameter” are indefinite.
Claim 4 is rejected as being dependent on claim 3.
Claim 4 is further rejected for containing the limitation “a median diameter” which does not specify what object is being measured. The median diameter may be referring to all the crystal grains, the crystal grains corresponding to the second maximal value, of the first maximal value or even of the powder dust core itself.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Inaba (U.S. App. Pub. No. 2013/0294129) in view of Fujinaga et al. (JP 2004-296606). (both cited in the IDS filed on 01/28/2020).
Regarding claims 1-2 and 6, Inaba teaches a composite material for use in a reactor comprising a coil and magnetic core disposed inside and outside the coil. (Abstract). The composite magnetic material comprises a magnetic powder having two peaks for particle dimensions wherein the content of the first peak is between 50 to 100 microns and the second particle size is between 100 to 200 microns. (par. [0034]-[0036]). The particles would therefore form the grains in the composite material containing the magnetic particles.
Inaba et al. does not teach that the larger particle size particles are between 5 to 35% relative to the total content of magnetic particles.
Fujinaga et al. teaches a magnetic core material comprising magnetic particles wherein 90% by volume or more of the iron powders having diameters of not more than 75 microns in order to lower the coercive force of the magnetic composite material. (page 3)
It would therefore have been obvious to one of ordinary skill in the art to have the content of the larger powders in Inaba et al. (i.e. particles ranging from 100 to 200 microns) to be 10% or less by volume in view of the teachings of Fujinaga et al.
One of ordinary skill in the art would have found it obvious to use 10% or less by volume of larger particles in view of the teachings of Fujinaga et al. regarding the ability to lower the coercive force of the magnetic composite core material by using a large proportion of smaller particle sizes (i.e. grains).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRE F FERRE whose telephone number is (571)270-5763. The examiner can normally be reached M and F: 7:30 to 3:30, Tues-Thurs: 8:30 to 5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 5712721490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRE F FERRE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        12/2/2021